Case 3:17-cv-02574-PGS-DEA Document 35 Filed 12/03/19 Page 1 of 1 PageID: 123




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

                                    .---.----x

 OSHER ROTKIN,                                   Case No. 3:17- cv-0257 4-PGS-DEA

                   Plaintiff,
              -against-

 BANK OF AMERICA,

                   Defendant,



                    SfiPUTATTON OF qEMESAL WITH PREJUDICE

     Pursuant to Federal Rule of Civil Procedure a1(aXL)(A)(ii), it is hereby

 stipulated and agreed by and between counsel for Plaintiff Osher Rotkin and

 Defendant Bank of America, that any and all claims by Plaintiff against Bank of

 America in the above-captioned action are dismissed with prejudice. Each party

  shall bear its own costs and attorney's fees.

     lT lS FURTHER STIPULATED AND AGREED that this Stipulation may be signed

 in counterparts, and facsimile signatures shall be deemed originals hereof.

 Dated: December 3, 2019
 /s/Edward B. Geller, Esq.                         /s /Aleksandra Koplun. Esq.

 Edward B. Geller, Esq., P.C., Of Counsel McGuire Woods            LLP

 to M. Harvey Rephen & Associates, P.C.
 15 Landing Way                                   tzil Avenue of the Americas, 20th Fl.
 Bronx, New York L0464                            New York, NY 10020-1104
 Tel: {914)473-6783                               Tel: (212)548-7015
 Email: epbh@aol.com                              Email: akaplun@mcguirewoods.com
 Attorney for Plaintiff                           Attorney for Defendant
